Case: 20-20511     Document: 00516179666         Page: 1     Date Filed: 01/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 25, 2022
                                  No. 20-20511                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Richard Vincent Letizia,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2834


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Richard Vincent Letizia, Florida DOC # K69277, has applied for leave
   to proceed in forma pauperis (IFP) for an appeal from the dismissal of his
   application for a writ of habeas corpus challenging his confinement under a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20511     Document: 00516179666           Page: 2   Date Filed: 01/25/2022




                                    No. 20-20511


   governor’s warrant for extradition to Florida. The district court determined
   that the habeas application was moot.
          By moving this court for leave to proceed IFP, Letizia is challenging
   the district court’s determination that his appeal is not taken in good faith.
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). A motion for leave to
   proceed IFP on appeal “must be directed solely to the trial court’s reasons
   for the certification decision.” Id. This court’s inquiry into good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted).
          Letizia argues the merits of his constitutional claims only, and he
   makes no argument with respect to the district court’s determination that
   those claims have been mooted by his extradition to Florida. Letizia has not
   shown that his appeal involves a nonfrivolous issue. See Baugh, 117 F.3d at
   202; Howard, 707 F.2d at 220. The motion for leave to proceed IFP on
   appeal is DENIED, and the appeal is DISMISSED AS FRIVOLOUS.
   See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 n.24.




                                           2